Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shawn Buchanan on 07/22/2021.

The application has been amended as follows: 

Please amend claim 17 to the following:
17.  A magnetic resonance (MR) apparatus as claimed in claim 10, comprising: a first cooling layer assigned to said first primary coil winding and a second cooling layer assigned to said second primary coil winding.

Response to Arguments
Applicant’s arguments, see pages 10-14 of applicant arguments/remarks, filed 06/30/2021, with respect to the previous prior art rejections have been fully considered and 

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/18/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 4-5, 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 9-10, and 12, the closest prior art is considered previously cited Liu (US 2003/0197507). Liu teaches a gradient coil assembly including a primary coil with a primary coil comprising a first primary coil winding and a second primary coil winding [Fig. 2 and 4, wherein there is a primary gradient coil 102 and primary higher order gradient coil 104. See also rest of reference.], the first primary coil winding being disposed from a center of the gradient coil assembly by a first radial distance, and the second primary coil winding being disposed from the center of the gradient coil assembly by a second radial distance that is different than the first radial distance [Fig. 4, wherein primary gradient coil 102 has a different radius than primary higher order gradient coil 104. See also rest of reference.];
	a secondary coil [Fig. 2, wherein the shield coils 106 and 108. See also rest of reference.],
	wherein said first primary coil winding and said second primary coil winding (i) have connections configured to electrically connect to a voltage source [¶0023, wherein there is an individual power source (gradient amplifier) for each gradient coil assembly for each direction. See also rest of reference.], and (ii) are jointly designed to generate a magnetic field gradient in a first direction when a current is induced in said first primary coil winding and second primary coil winding by said voltage source [¶0023 and ¶0029-0031, wherein the primary gradient coil 102 and primary higher order gradient coil are used as a x gradient coil. See also rest of reference.]. Liu also teaches two secondary coil windings [106 and 108] are needed to screen the first and second primary gradient coil windings. 
	However, Liu is silent in teaching a second primary coil comprising a third primary coil winding, wherein the third primary coil winding is disposed from a center of the gradient coil is between the first radial distance and the second radial distance such that the third primary coil winding is disposed between the first primary coil winding and the second primary coil winding, and wherein the first secondary coil comprises only a first secondary coil winding, the first secondary coil winding having a connector configured to connect the first secondary coil winding in series to the first voltage source so as to screen the magnetic field gradient in the first direction when the first voltage source induces the first current in the first and second primary coil windings of the first primary coil.
	Dependent claims 4-5, 7-8, 11, and 13-17 are considered allowable for depending one of said independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896